Title: General Orders, 23 November 1778
From: Washington, George
To: 


  
    Head-Quarters Frederick’s-burgh [N.Y.] Monday Novr 23rd 78
    Parole MoroccoC. Signs Moreland Modon—
    
  
  At a General Court Martial of the Line, Lieutt Coll Williams President November 20th 1778—George Albin Express-Rider was tried for stealing two thousand and fourteen dollars from Captain Dunn, found guilty of stealing twelve hundred and ninety four dollars and 
    
    
    
    sentenced to receive One hundred lashes on his bare back and to remain under confinement until he has refunded what Money is still deficient to Captain Dunn amounting to five hundred and seventy four dollars.
The Commander in Chief approves the sentence and orders it to be put in execution; the stripes to be inflicted tomorrow morning at the Provost Guard in presence of the old and new Guards.
The Court Martial whereof Lieutt Coll Williams is President is dissolved.
